Citation Nr: 0509217	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  98-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $13,792.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  He died in February 1984, and the appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
appellant's request for waiver of recovery of an overpayment 
in the amount of $13,792.00.  In January 1998, the appellant 
filed a notice of disagreement with this decision, and in 
August 1998, the RO issued a statement of the case.  The 
appellant then perfected her appeal herein in August 1998.

In February 2003, the Board issued a remand in this matter 
for the RO to adjudicate whether the creation of the 
overpayment in this case was proper.  In March 2004, the RO 
issued a statement of the case addressing this issue.

As explained below, the Board does not consider waiver of the 
recovery of the overpayment at issue to be precluded by the 
showing of fraud, misrepresentation or bad faith.  Therefore, 
the matter will need to addressed under the principles of 
equity and good conscience, which the RO has not 
accomplished.  That aspect of the appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In May 1994, the appellant was granted death pension 
benefits effective from March 1994. The appellant was 
notified by VA at the time of her obligation to immediately 
notify VA of any change in income or net worth.

2.  In January 1995, the appellant informed the VA that she 
had been awarded Social Security benefits.  This notice was 
subsequently returned by the VA to the appellant.

3.  In May 1997, the appellant re-submitted her notice of 
having been awarded Social Security benefits.  

4. In August 1997, the appellant was informed that additional 
income, which had not been recorded on her initial 
application form, created an overpayment in the amount of 
$13,792.00.

5.  The appellant's failure to properly fill in VA forms is 
not shown by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.


CONCLUSION OF LAW

The overpayment of death pension benefits in the amount of 
$13,792.00 was not created through fraud, misrepresentation 
of a material fact, or bad faith on the part of the 
appellant.  38 U.S.C.A. 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in February 1984.  The appellant is the 
veteran's widow.  In February 1994, the appellant applied for 
reinstatement of death pension benefits (which had been 
previously discontinued based upon the appellant's receipt of 
income).  The appellant was awarded death pension benefits in 
May 1994, and she began receiving these benefits effective 
from March 1994.   

In January 1995, the appellant informed the VA that she had 
been awarded Social Security benefits.  Although stamped 
received by VA on January 13, 1995, the notice appears to 
have been returned to the appellant because it listed the 
appellant's social security number, and not the social 
security and VA file number of the veteran.  No adjustment to 
her award of benefits was made at that time.  

In May 1997, the appellant re-submitted her notice of having 
been awarded Social Security benefits.  The re-submitted 
notice had been amended to state the veteran's social 
security number and his claims file number.

In August 1997, the appellant was informed that an 
overpayment had been created due to additional income she had 
been receiving from the Social Security Administration since 
1995.  This additional income resulted in an overpayment of 
$13,792.00.  

In October 1997, the appellant submitted a statement 
requesting a waiver of any overpayment.  In her statement, 
she claims to have acted in good faith when she reported to 
VA that she was awarded social security benefits.  

II. Analysis

Initially, the Board notes that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, are inapplicable 
to cases involving the waiver of recovery of overpayment 
claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see 
also Barger v. Principi, 16 Vet. App. 132 (2002).  

In adjudicating the appellant's request for a waiver, the RO 
has found that the appellant acted in bad faith in the 
creation of the overpayment herein.

The provisions of 38 U.S.C.A. 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2004), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (2004).

The evidence indicates that the appellant was given written 
instructions regarding filing for pension benefits, and 
correctly reporting income.  It also indicates that she was 
informed on more than one occasion to report any changes in 
her income.  

In January 1995, the appellant submitted a statement to VA 
indicating that she was in receipt of an award from the 
Social Security Administration.  The statement lists the 
appellant's address, social security number, and phone 
number, and it is stamped  received by VA on January 13, 
1995. 

The appellant's notice was apparently returned to her by the 
RO because it listed her social security number, instead of 
the veteran's social security number or VA file number.  The 
VA's letter which returned this notice to the appellant is 
not in the claims folder.

After a thorough review of the evidence of record, and the 
statements by the appellant, and resolving all doubt in favor 
of the appellant, it is the opinion of the Board that the 
evidence is insufficient to establish fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the action, which led to its creation, does 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith. Therefore, the waiver 
is not precluded under the provision set forth in 38 U.S.C.A. 
§ 5302(a).


ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation, or bad faith, and to this extent only the 
appeal is granted.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, misrepresentation or bad 
faith, the application of the standard of equity and good 
conscience must be considered.

The applicable law provides that there shall be no recovery 
of payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  As set 
forth in 38 C.F.R. § 1.965(a), in making this determination, 
consideration will be given to the following elements which 
are not intended to be all-inclusive:

(1) Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.

(2) Balancing of faults. Weighing fault of debtor 
against Department of Veterans Affairs fault.

(3) Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation.

A review of the evidence reflects that the appellant has not 
provided a Financial Status Report (FSR) since January 1999.  
At that time, the appellant was in Chapter 13 bankruptcy, 
which has since been dismissed.  Moreover, the FSR submitted 
by the appellant at that time failed to list any significant 
assets, which appears to conflict with her having been in the 
midst of a Chapter 13 bankruptcy at that time.
Thus, the Board believes the RO should provide the appellant 
with an opportunity to submit an updated FSR.  The appellant 
is hereby informed that one of the factors in considering 
whether a waiver of overpayment should be granted is her 
current financial status.  

Accordingly, this case is REMANDED for the following:

1. The appellant should be furnished a 
Financial Status Report for her 
completion.  The RO is requested to 
explain to the appellant the need for 
current financial information with regard 
to her claim.

2.  After any response from the appellant 
has been received, the RO should 
readjudicate this claim on the basis of 
whether collection of the debt would 
violate the principles of equity and good 
conscience.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


